DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 8, 2022 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an image processing pipeline” configured to “perform a method for reducing noise in a digital image, comprising calculating a spatial weight for each pixel s in a current frame, wherein said spatial weight is computed based on a summation of diffused values associated with the pixel s; and selectively filtering an intensity / of the pixel s spatially using said spatial weight” in claim 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101

35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50). See Also MEPE 2106.04(a)(2)(II).
With regard to claim 1:
Step 1: Claims 1-20 meet step 1 requirement as they are directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, claims 1-11 recite “a method” and claims 12-20 recite “a system” which respectively satisfy a “method” and a “machine” category.  

Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, claim 1 as a whole recites a method facilitating steps of organizing human activity e.g., mental process as explained in details below.
Claim 1 in general is about how the method provides for calculating a spatial weight for each pixel s in a current frame, wherein said spatial weight is computed based on a summation of diffused values associated with the pixel s and selectively filtering an intensity / of the pixel s spatially using said spatial weight.
The limitations of “for calculating a spatial weight for each pixel s in a current frame, wherein said spatial weight is computed based on a summation of diffused values associated with the pixel s and selectively filtering an intensity / of the pixel s spatially using said spatial weight” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in a mental process/step. That is, nothing in the claim element precludes the processing from being performed as a mental process, or merely on pencil and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step which could be performed with pen and paper, then it falls within the “mental steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No as explained below.  
The claim does not recite any physical elements nor does it recite additional elements that integrate the judicial exception into a practical application.  As will be explained below, these various tasks can be performed as mental steps. With respect to the functions of “for calculating a spatial weight for each pixel s in a current frame, wherein said spatial weight is computed based on a summation of diffused values associated with the pixel s and selectively filtering an intensity / of the pixel s spatially using said spatial weight” the broadest reasonable interpretation would have encompassed any forms of calculating inclusive of mental calculations. 

Step 2B, prong 2 test:
Does the claim recite additional elements that amount to significantly more than the judicial exception? No as explained below.  
This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claims do not recite additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims are not patent eligible.

Likewise claims 2-11 recite limitations which are calculating mathematical values, which as drafted, are part of a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite no additional elements to perform the mathematical calculations. Accordingly, the limitations do not integrated the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 

With regard to claim 12:
Step 1: Claims 1-20 meet step 1 requirement as they are directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, claims 1-11 recite “a method” and claims 12-20 recite “a system” which respectively satisfy a “method” and a “machine” category.  

Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, claim 12 as a whole recites a method facilitating steps of organizing human activity e.g., mental process as explained in details below.
Claim 12 in general is about how the method provides for calculating a spatial weight for each pixel s in a current frame, wherein said spatial weight is computed based on a summation of diffused values associated with the pixel s and selectively filtering an intensity / of the pixel s spatially using said spatial weight.
The limitations of “for calculating a spatial weight for each pixel s in a current frame, wherein said spatial weight is computed based on a summation of diffused values associated with the pixel s and selectively filtering an intensity / of the pixel s spatially using said spatial weight” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in a mental process/step. That is, nothing in the claim element precludes the processing from being performed as a mental process, or merely on pencil and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step which could be performed with pen and paper, then it falls within the “mental steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No as explained below.  
The claim recites “at least one image sensor and an image processing pipeline”.
With respect to the function of “image sensor” and “image processing pipeline”, the broadest reasonable interpretation (BRI) would have encompassed any forms of inputting and processing an image.  The claim does not preclude manual input options. With respect to “inputting an image” and “processing an image”, these are not a practical application as such activity is routinely practiced in the field by persons of ordinary skill in the art.  By utilizing the processing pipeline to facilitate gathering a collective of mathematical calculations does not add anything that these practitioners do routinely in the field.  

Step 2B, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No as explained below.  
The claim recites “at least one image sensor and an image processing pipeline”.
With respect to the function of “image sensor” and “image processing pipeline”, the broadest reasonable interpretation (BRI) would have encompassed any forms of inputting and processing an image.  The claim does not preclude manual input options. With respect to “inputting an image” and “processing an image”, these are not a practical application as such activity is routinely practiced in the field by persons of ordinary skill in the art.  By utilizing the processing pipeline to facilitate gathering a collective of mathematical calculations does not add anything that these practitioners do routinely in the field.  

Likewise claims 13-20 recite limitations which are performing mathematical calculations, which as drafted, are part of a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite no additional elements to perform the mathematical calculations. Accordingly, the limitations do not integrated the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.  


Claim rejections - 35 U.S.C. §112(b)

Claims 2-11 and 13-20 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2, line 1 recites the limitation “the spatially diffused values”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3, line 1 recites the limitation “the spatially diffused values”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6, line 1 recites the limitation “wherein rho”. Claim 6 depends from claim 4, and “rho” has not been recited in claim 4, thus making claim 6 vague and indefinite.
Claim 7, lines 1-2 recites the limitation “the spatially filtered sample”. There is insufficient antecedent basis for this limitation in the claim.
Claim 13, line 1 recites the limitation “the spatially diffused values”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14, line 1 recites the limitation “the spatially diffused values”. There is insufficient antecedent basis for this limitation in the claim.
Claim 17, line 1 recites the limitation “wherein rho”. Claim 17 depends from claim 15, and “rho” has not been recited in claim 15, thus making claim 17 vague and indefinite.
Claim 18, line 2 recites the limitation “the spatially filtered sample”. There is insufficient antecedent basis for this limitation in the claim.
Claims 4-5, 8-11, 15-16 and 19-20 variously depend from an indefinite base claim.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 12-14 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Fujiwara et al. (U.S. Patent Application Publication No. US 2008/0231753 A1) (hereafter referred to as “Fujiwara”).  
The examiner would like to point out that the various “units” identified in section 7 hereinabove are being interpreted under 35 U.S.C. 112(f) as described in FIG. 5.
FIG. 1 is a schematic diagram showing the hardware configuration of the system. The above-mentioned configuration of the system is a functional configuration achieved by cooperation of the hardware configuration shown in FIG. 1 and a program (as described in paragraph [0044]. As shown in FIG. 1, the system includes a camera 10 having a lens 12, an image sensor 14, and processing circuitry including an image processing pipeline 16, a buffer 18 and a display device 20. The processing pipeline includes a CPU, and a buffer (memory) as a hardware configuration. These are connected to each other by a bus. The CPU controls another configuration in accordance with a program stored in the memory, performs data processing in accordance with the program, and stores the processing result in the memory. The CPU can be a microprocessor. The memory stores a program executed by the CPU and data. The memory can be a ROM (Read Only Memory).   
With regard to claim 1, Fujiwara describes calculating a spatial weight for each pixel s in a current frame, wherein said spatial weight is computed based on a summation of diffused values associated with the pixel s (see Figures 1, 2 and 19, and refer for example to paragraphs [0045] ,[0048], [0050] and [0051]); and selectively filtering an intensity I of the pixel s spatially using said spatial weight (see Figure 19 and refer for example to paragraphs [0065] ,[0066] and [0067]).
As to claim 2, Fujiwara describes wherein the spatially diffused values comprise intensity differences between the pixel s and its neighbors in a spatial domain (refer for example to paragraphs [0050] and [0051]).
In regard to claim 3, Fujiwara describes wherein the spatially diffused values are calculated according to the formula: 

    PNG
    media_image1.png
    40
    277
    media_image1.png
    Greyscale

Where I represents pixel intensity; and (t,s) specified each pixel s pixel in the current frame (refer for example to paragraphs [0050] and [0051]).
With regard to claim 12, Fujiwara describes at least one image sensor (see Figure 1, element 1 and refer for example to paragraphs [0041] through [0043]); and an image processing pipeline configured to perform a method for reducing noise in a digital image (see Figures 1 and 19, and refer for example to paragraphs [0041], [0042], [0065] and [0067]); calculating a spatial weight for each pixel s in a current frame, wherein said spatial weight is computed based on a summation of diffused values associated with the pixel s (see Figures 1, 2 and 19, and refer for example to paragraphs [0045],[0048], [0050] and [0051]); and selectively filtering an intensity I of the pixel s spatially using said spatial weight (see Figure 19 and refer for example to paragraphs [0065] ,[0066] and [0067]).
As to claim 13, Fujiwara describes wherein the spatially diffused values comprise intensity differences between the pixel s and its neighbors in a spatial domain (refer for example to paragraphs [0050] and [0051]).
In regard to claim 14, Fujiwara describes wherein the spatially diffused values are calculated according to the formula:

    PNG
    media_image1.png
    40
    277
    media_image1.png
    Greyscale

Where I represents pixel intensity; and (t,s) specified each pixel s pixel in the current frame (refer for example to paragraphs [0050] and [0051]).


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eschbach, Mackinnon, Vuylsteke, Kim, Geiger, Bressan, Chang, Hirooka, Yang, Liu and Story all disclose systems similar to applicant’s claimed invention.  




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Thursday from 5:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
September 14, 2022